On Petition for Rehearing.
Gavin, C. J.
Upon further consideration, we have concluded to, and do hereby, modify the mandate originally made in the reversal of this cause, so as to direct the reversal with instructions to grant a new trial, if asked for by appellee within sixty days, the costs of the appeal and former trial to be adjudged against appellee.
So far as the matters'urged as cause for a rehearing are concerned, they were fully considered in the original opinion, which sets forth the facts as contained in the special finding.
Petition for rehearing is overruled.